FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5457
                  _____________________________

LAURA MYERS,

    Appellant,

    v.

PASCO COUNTY SCHOOL BOARD
and JOHNS EASTERN COMPANY,
INC.,

     Appellees.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: August 26, 2016.

                           June 4, 2018


JAY, J.,

    In this workers’ compensation case, the Claimant seeks relief
from a summary final order of the Judge of Compensation Claims
(JCC) denying her request for a “one-time change” of physician as
permitted by section 440.13(2)(f), Florida Statutes (2016). For the
reasons set forth below, we reverse.

    “[A] claimant who sustains a compensable injury is entitled to
a one-time change in treating physician as an absolute right if a
written request is made during the course of treatment.” Zekanovic
v. Am. II, Corp., 208 So. 3d 851, 852 (Fla. 1st DCA 2017). This one-
time change must be made with a doctor who practices in the same
specialty as the originally authorized physician. Id. (citing
Retailfirst Ins. Co. v. Davis, 207 So. 3d 1035, 1037 (Fla. 1st DCA
2017)). The doctor’s specialty is determinative, “regardless of who
makes the selection.” Zekanovic, 208 So. 3d at 852.

     Here, when the Claimant requested a one-time change from
her orthopedic surgeon, the Employer/Carrier (E/C) authorized a
neurosurgeon. When the Claimant filed a petition alleging that the
authorization failed to meet the statutory requirements, the JCC
denied the petition reasoning that the term “specialty” is broader
than the “specialty of [the] physician” and “should be extended to”
the types of conditions the doctor treats. Because orthopedic
surgeons and neurosurgeons both treat back injuries, and because
the Claimant has a compensable back problem, the JCC concluded
that the E/C’s authorization was in compliance with the statute.

     However, the JCC’s analysis is not grounded in the language
of the statute. Section 440.13(2)(f) requires that the one-time
change be made with a physician who practices in the “same
specialty” as the originally authorized doctor. Zekanovic, 208 So.
3d at 852 (emphasis added). A physician who provides similar
services in a different specialty does not qualify as a doctor in the
“same specialty” because—quite simply—“same” is different than
“similar.” See, e.g., Clare v. Lynch, 220 So. 3d 1258, 1261 (Fla. 2d
DCA 2017) (“[I]t is clear that the legislature intended that
specialists from the ‘same specialty’ be required as corroborating
experts in medical malpractice litigation. While providers from
‘similar’ specialties may have been previously permitted, they are
not permitted any longer. . . . The trial court’s ruling in this case,
which effectively resurrects the prior statutory language by
crediting an affidavit from a provider in a ‘similar’ specialty,
constitutes a clear departure from the essential requirements of
the law that cannot be countenanced.”).

     Thus, the neurosurgeon authorized by the E/C did not practice
in the “same specialty” as the originally authorized orthopedic
surgeon. Id. Consequently, we reverse the order denying the
Claimant’s claim for a one-time change—and the associated denial
of the claim for attorney’s fees and costs—and remand for further

                                  2
proceedings in accordance with this opinion.

    REVERSED and REMANDED.

WOLF and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for
Appellant.

Stephen M. Barbas and Kristen H. Emerson of Barbas, Nunez,
Sanders, Butler & Hovsepian, Tampa, for Appellees.




                                3